The state's motion for rehearing having been granted and the judgment affirmed, appellant now files a motion for rehearing, among other things insisting that the accomplice witness Stewart was not sufficiently corroborated. This is the only point we find it necessary to discuss.
This is a companion case to No. 11001, Charles Walker v. State, in which appellant's motion for rehearing is this day overruled. For the same reasons there stated a like order is demanded in the present case.
Appellant's motion for rehearing is overruled.
Overruled. *Page 194